DETAILED ACTION
This action is in response to the initial claims filed 3/11/2020.  Claims 1-22 are pending.  Independent claims 1, 9, 11, 13, 19 and 21, and corresponding dependent claims are directed towards systems, methods and non-transitory computer-readable storage mediums for secure and accountable execution of robotic process automation.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The disclosure is objected to because of the following informalities: [0053] the acronyms MD5 and SHA are not expanded; and [0101] item 500 is not shown in the drawings.	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 l. 13, Claim 19 l. 10 and Claim 21 l. 12 recite the limitation “the second set of computer instructions” which lacks proper antecedent basis as there is no prior recitation of a “second set of computer instructions”.  For purposes of applying prior art the limitation has been construed as “the unverified set of computer instructions”.
Claims 14-18, 20 and 22 incorporate the deficiencies of claims 13, 19 and 21, respectively, through dependency, and are therefore also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-15 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ciscato et al. (US 2020/0076613 A1), published Mar. 5, 2020 in view of Reddy et al. (US 2019/0305957 A1), published Oct. 3, 2019.
As to claims 1, 9 and 11, Ciscato substantially discloses a system (Ciscato [0008]), method (Ciscato [0008]) and non-transitory computer-readable storage medium (Ciscato [0036]) for validating an execution of a set of computer instructions (Ciscato [Abstract]), comprising:	one or more processors (Ciscato Fig. 3 item 302; [0034] processing device); and	memory storing one or more programs (Ciscato Fig. 3 item 304 memory storing item 326 instructions), wherein the one or more programs are configured to be executable by the one or more processors (Ciscato [0035] processing device 302 executing instructions) to cause the system to:		receive a first cryptographic hash, the first cryptographic hash corresponding to the set of computer instructions (Ciscato [0029] code signature based on hash or cryptographic method performed on code; [0020]-[0022] package management system generates signature having MD5 checksum – MD5 is a widely used cryptographic hash function);		receive a second cryptographic hash, the second cryptographic hash corresponding to a runtime utility (Ciscato [0032] virtual machine signature – verification of virtual machines using signatures stored on blockchain; [0020]-[0022] package management system generates signature having MD5 checksum – MD5 is a widely used cryptographic hash function), wherein the runtime utility is configured to execute a set of computer instructions  (Ciscato [0032] virtual machines – virtual machines are used to execute code);		generate a ledger entry comprising the first cryptographic hash, the second cryptographic hash (Ciscato [0023] blockchain interface of package management system initiates a transaction to store one or more calculated signatures on the blockchain); and		add the ledger entry to a blockchain ledger (Ciscato [0013] record package signatures as a record on a blockchain; [0014] as part of transaction), wherein the blockchain ledger is configured to receive the ledger entry from an authenticated node (Ciscato [0012] trusted peer systems implementing blockchain; Fig. 1 item 120 node of blockchain system 110; [0025]).	Ciscato fails to explicitly disclose executing the unverified set of computer instructions using the unverified runtime utility; and the ledger entry comprising an indicator of success.	However, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the execution code of Ciscato with the virtual machine of Ciscato, such that a deployment of execution code also contains a virtual machine required for execution of the code, and that both are verified as in Ciscato, as it would advantageously be more efficient to provision a deployment of both execution code and its virtual machine together rather than having separate deployments for each.	Ciscato fails to explicitly disclose the ledger entry comprising an indicator of success.	Reddy describes execution of smart contracts configured to establish trustworthiness of code prior to execution.	With this in mind, Reddy discloses a ledger entry comprising an indicator of success (Reddy Fig. 8 item 138 showing block #4 “Tool: Veracode 9.2.1” shows “Result: All tests passed”; [0112] trust record on blockchain having hash of code analyzed includes result of analysis by application performing dynamic analysis of code; [0055] dynamic test performed by test application and result is output; [0115] test trust record can include hash digests of code of the software asset being tested and of the code of the test application).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the analysis blockchain records of Reddy with the integrity signature blockchain of Ciscato, such that lifecycle data (including data indicating test execution results) is stored on the blockchain, as it would advantageously prevent deployment or acceptance of software that does not meet the requirements of end users (i.e. release of an unstable program) (Reddy [0004]).
As to claim 2, Ciscato and Reddy disclose the invention as claimed as described in claim 1, including wherein the one or more programs are configured to be executable by the one or more processors to cause the system to: 	receive data indicating a location of the set of computer instructions (Reddy Fig. 6 item 134; [0110] link to repository of code published on blockchain); and 	receive data indicating a location of the runtime utility (Reddy Fig. 6 item 134; [0110] link to repository of code published on blockchain; Ciscato and Reddy combined deployment of virtual machine an execution code shown in claim 1).
As to claim 3, Ciscato and Reddy disclose the invention as claimed as described in claim 2, including wherein the ledger entry comprises one or more of the data indicating the location of the set of computer instructions (Reddy Fig. 6 item 134; [0110] repository of code published on blockchain) and the data indicating the location of the runtime utility (Reddy Fig. 6 item 134; [0110] repository published on blockchain; Ciscato and Reddy combined show deployment of virtual machine an execution code shown in claim 1).
As to claim 4, Ciscato and Reddy disclose the invention as claimed as described in claim 2, including wherein one or more of the set of computer instructions and the runtime utility is received from a remote database (Ciscato [0024] distribution interface of package management system provides distribution from code repository to user device; [0019] code repository can include virtual machines available to user devices).
As to claim 6, Ciscato and Reddy disclose the invention as claimed as described in claim 1, including wherein the one or more programs are configured to be executable by the one or more processors to cause the system to:	receive data comprising the set of computer instructions (Ciscato [0024] distribution interface of package management system provides distribution from code repository to user device); and	receive data comprising the runtime utility (Ciscato [0024] distribution interface of package management system provides distribution from code repository to user device; [0019] code repository can include virtual machines available to user devices).
As to claims 8, 10 and 12, Ciscato and Reddy disclose the invention as claimed as described in claims 1, 9 and 11, respectively, including herein the one or more programs are configured to be executable by the one or more processors to cause the system to:	receive a log file (Reddy Fig. 13 item 188; [0132] access existing trust record of current software asset being assessed for trustworthiness);	receive a third cryptographic hash corresponding to the log file (Reddy Fig. 13 item 190; [0133] verify cryptographic hash of existing trust record);	extract, from the log file, data comprising a location of a dependent program, wherein the dependent program is configured to be executed during an execution of the set of computer instructions (Reddy Fig. 13 item 198; [0137] obtain constituent software assets from list in existing trust record; Fig. 9 item 140 showing dependency list with associated UIDs; Fig. 6 item 134; [0110] link to repository of code published on blockchain – trust record of dependency would have indication of where code of dependency is stored);	receive a fourth cryptographic hash corresponding to the dependent program (Reddy Fig. 9 item 140 block showing two dependencies “Tomcat-7.0.16” and “Apache-Commons-2.0.3” and associated UIDs; [0106] software assets are indexed in the blockchain (directed acyclic graph of cryptographic hash pointers) using unique identifier that can be cryptographic hash of software asset); and	wherein generating the ledger entry comprises adding to the ledger entry the third cryptographic hash (Reddy [0106] publish trust record to blockchain; [0101] blockchain block having previous block hash (i.e. existing trust record)), data comprising the location of the dependent program, and the fourth cryptographic hash (Reddy Fig. 9 item 140 block showing two dependencies “Tomcat-7.0.16” and “Apache-Commons-2.0.3” and associated UIDs; [0106] software assets are indexed in the blockchain  using unique identifier that can be cryptographic hash of software asset; [0137] dependencies are accessed by reference; Fig. 6 item 134; [0110] link to repository of code published on blockchain – trust record of dependency referenced by UID in record would have indication of where code of dependency is stored).
As to claims 13, 19 and 21, Ciscato substantially discloses a system (Ciscato [0008]), method (Ciscato [0008]) and non-transitory computer-readable storage medium (Ciscato [0036]) for validating an execution of a set of computer instructions (Ciscato [Abstract]), comprising:	one or more processors (Ciscato Fig. 3 item 302; [0034] processing device); and	memory storing one or more programs (Ciscato Fig. 3 item 304 memory storing item 326 instructions), wherein the one or more programs are configured to be executable by the one or more processors (Ciscato [0035] processing device 302 executing instructions) to cause the system to:		identify a first ledger entry of a blockchain ledger (Ciscato Fig. 2 item 208; [0032] software package distributed with indication of location of signature in blockchain to computing device – identifying the ledger entry), the first ledger entry (Ciscato [0023] transaction storing one or more signatures on the blockchain) comprising a first cryptographic hash corresponding to a reference set of computer instructions (Ciscato [0029] code signature based on hash or cryptographic method performed on code; [0020]-[0022] package management system generates signature having MD5 checksum – MD5 is a widely used cryptographic hash function), and a second cryptographic hash corresponding to a reference runtime utility (Ciscato [0032] virtual machine signature – verification of virtual machines using signatures stored on blockchain; [0020]-[0022] package management system generates signature having MD5 checksum – MD5 is a widely used cryptographic hash function);		receive an unverified set of computer instructions based on the first ledger entry (Ciscato Fig. 2 item 208; [0032] software package distributed with indication of location of signature in blockchain to computing device – package can be executable code);		compare a third cryptographic hash corresponding to the unverified set of computer instructions to the first cryptographic hash (Ciscato [0032] verify executable code using signature on blockchain; [0020]-[0022] package management system generates signature having MD5 checksum – MD5 is a widely used cryptographic hash function);		receive an unverified runtime utility based on the first ledger entry (Ciscato Fig. 2 item 208; [0032] software package distributed with indication of location of signature in blockchain to computing device – package can be containers or virtual machine), wherein the unverified runtime utility is configured to execute a set of computer instructions (Ciscato [0032] virtual machines – virtual machines are used to execute code);		compare a fourth cryptographic hash corresponding to the unverified runtime utility to the second cryptographic hash (Ciscato [0032] verify virtual machine using signature on blockchain; [0032] virtual machine signature – verification of virtual machines using signatures stored on blockchain; [0020]-[0022] package management system generates signature having MD5 checksum – MD5 is a widely used cryptographic hash function);		in response to a determination that the third cryptographic hash corresponds to the first cryptographic hash and that the fourth cryptographic hash corresponds to the second cryptographic hash:			execute the unverified set of computer instructions (Ciscato [0008] verify package prior to execution; [0027] after verification proceed with initialization) and using the unverified runtime utility (Ciscato [0017] verify virtual machine before creating new instance; [0027] after verification proceed with initialization).	Ciscato fails to explicitly disclose the ledger entry comprising an indicator of success; executing the unverified set of computer instructions using the unverified runtime utility; generating a second ledger entry comprising the third cryptographic hash, the fourth cryptographic hash, and a fifth cryptographic hash corresponding to a result of executing the unverified set of computer instructions; and adding the second ledger entry to the blockchain ledger.	However, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the execution code of Ciscato with the virtual machine of Ciscato, such that a deployment of execution code also contains a virtual machine required for execution of the code, and that both are verified as in Ciscato, as it would advantageously be more efficient to provision a deployment of both execution code and its virtual machine together rather than having separate deployments for each.	Ciscato fails to explicitly disclose the ledger entry comprising an indicator of success; generating a second ledger entry comprising the third cryptographic hash, the fourth cryptographic hash, and a fifth cryptographic hash corresponding to a result of executing the unverified set of computer instructions; and adding the second ledger entry to the blockchain ledger.	Reddy discloses the ledger entry comprising an indicator of success (Reddy Fig. 8 item 138 showing block #4 “Tool: Veracode 9.2.1” shows “Result: All tests passed”; [0112] trust record on blockchain having hash of code analyzed includes result of analysis by application performing dynamic analysis of code; [0055] dynamic test performed by test application and result is output); generating a second ledger entry (Reddy Fig. 10 item 150 showing block #6 having an indicator that states “Results: “2 tests failed”) comprising the third cryptographic hash, the fourth cryptographic hash (Reddy [0115] generated test trust record on blockchain can include hash digests of code of the software asset being tested and of the code of the test application), and a fifth cryptographic hash corresponding to a result of executing the unverified set of computer instructions (Reddy [0039] each record may have a cryptographically signed hash digest of the record itself (i.e. as record includes result of execution, the hash of the record includes the result of the execution)); and adding the second ledger entry to the blockchain ledger (Reddy [0112] publish trust record on blockchain).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the analysis blockchain records of Reddy with the integrity signature blockchain of Ciscato, such that lifecycle data (including data indicating test execution results) is stored on the blockchain, as it would advantageously prevent deployment or acceptance of software that does not meet the requirements of end users (i.e. release of an unstable program) (Reddy [0004]).
As to claim 14, 20, and 22, Ciscato and Reddy disclose the invention as claimed as described in claims 13, 19 and 21, respectively, including wherein the first ledger entry is the most recent ledger entry comprising an indicator of success (Reddy Fig. 8 item 138 showing block #4 “Tool: Veracode 9.2.1” shows “Result: All tests passed”; [0112] trust record on blockchain having hash of code analyzed includes result of analysis by application performing dynamic analysis of code; [0055] dynamic test performed by test application and result is output; [0108] update indexes to reference newest trust record).
As to claim 15, Ciscato and Reddy disclose the invention as claimed as described in claim 13, including wherein the second ledger entry comprises an indicator of success (Reddy Fig. 10 item 150 showing block #6 having an indicator that states “Results: “2 tests failed”).
As to claim 18, Ciscato and Reddy disclose the invention as claimed as described in claim 13, including wherein the blockchain ledger is configured to receive the ledger entry from an authenticated node (Ciscato [0012] trusted peer systems implementing blockchain; Fig. 1 item 120 node of blockchain system 110; [0025]).
Claims 5, 7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ciscato et al. (US 2020/0076613 A1), published Mar. 5, 2020 in view of Reddy et al. (US 2019/0305957 A1), published Oct. 3, 2019, in view of Bitauld et al. (US 2020/0036519 A1), published Jan. 30, 2020.
As to claim 5, Ciscato and Reddy substantially disclose the invention as claimed as described in claim 2, including wherein one or more of the set of computer instructions and the runtime utility is received from a database (Ciscato [0024] distribution interface of package management system provides distribution from code repository to user device; [0019] code repository can include virtual machines available to user devices).	Ciscato and Reddy fail to explicitly disclose receiving software from a distributed database.	Bitauld describes a method for trusted computing.	With this in mind, Bitauld discloses receiving software from a distributed database (Bitauld [0035]-[0036] smart contract on blockchain comprises approved program; [0071] locating element acquires smart contract from blockchain and determines location of the approved program (which can be in the smart contract)).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the blockchain storage of software of Bitauld with the software supply-chain verification of Ciscato and Reddy, such that software for deployment is provided via a blockchain (i.e. distributed ledger/database), as it would advantageously remove the dependency upon a single trusted entity for storage of trusted deployment of software.
As toc claim 7, Ciscato and Reddy substantially disclose the invention as claimed as described in claim 6, failing, however, to explicitly disclose wherein the ledger entry comprises one or more of the data comprising the set of computer instructions and the data comprising the runtime utility.	Bitauld discloses receiving wherein the ledger entry comprises one or more of the data comprising the set of computer instructions (Bitauld [0035]-[0036] smart contract on blockchain comprises approved program) and the data comprising the runtime utility (Bitauld [0035]-[0036] smart contract on blockchain comprises approved program).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the blockchain storage of software of Bitauld with the software supply-chain verification of Ciscato and Reddy, such that software for deployment (either execution code or virtual machine of Ciscato and Reddy) is provided via a blockchain (i.e. distributed ledger/database), as it would advantageously remove the dependency upon a single trusted entity for storage of trusted deployment of software.
As to claim 16, Ciscato and Reddy disclose the invention as claimed as described in claim 13, failing, however, to explicitly disclose wherein the set of computer instructions is received from the blockchain ledger.	Bitauld discloses receiving software from a distributed database (Bitauld [0035]-[0036] smart contract on blockchain comprises approved program; [0071] locating element acquires smart contract from blockchain and determines location of the approved program (which can be in the smart contract)).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the blockchain storage of software of Bitauld with the software supply-chain verification of Ciscato and Reddy, such that a set of computer instructions for deployment is provided via a blockchain (i.e. distributed ledger/database), as it would advantageously remove the dependency upon a single trusted entity for storage of trusted deployment of software.
As to claim 17, Ciscato and Reddy disclose the invention as claimed as described in claim 13, failing, however, to explicitly disclose wherein the runtime utility is received from the blockchain ledger.	Bitauld discloses receiving software from a distributed database (Bitauld [0035]-[0036] smart contract on blockchain comprises approved program; [0071] locating element acquires smart contract from blockchain and determines location of the approved program (which can be in the smart contract)).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the blockchain storage of software of Bitauld with the software supply-chain verification of Ciscato and Reddy, such that a runtime utility for deployment (virtual machine of Ciscato and Reddy) is provided via a blockchain (i.e. distributed ledger/database), as it would advantageously remove the dependency upon a single trusted entity for storage of trusted deployment of software.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stott et al. (US 2021/0256113 A1) is related to blockchain validation of software.
Moeller (US 2021/0216306 A1) is related to validation of hashes of software modules on a device, including OS and applications.
Falk (US 2021/0081546 A1) is related to blockchain integrity monitoring of a VM and executed processes by hash value.
Stott et al. (US 2021/0256113 A1) is related to blockchain validation of software.
Fedorov et al. (US 2019/0188712 A1) is related to a transaction object on a blockchain having a compliance result and proof of execution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eric W Shepperd/Primary Examiner, Art Unit 2492